                   UNITED STATES DISTRICT COURT
                  MIDDLE DISTRICT OF PENNSYLVANIA

RITA MENDEZ,                            :

      Plaintiff                         :   CIVIL ACTION NO. 3:18-2260

            v.                          :         (Mannion, D.J.)
                                                  (Saporito, M.J.)
STROUDSBURG HIGH SCHOOL,                :

                                        :
      Defendant

                            MEMORANDUM

      Before the court is the March 14, 2019 report and recommendation of

Judge Saporito. (Doc. 19). The case arises from a complaint, (Doc. 2), filed

pro se by plaintiff Rita Mendez on November 19, 2018. Mendez sues

defendant Stroudsburg High School1, alleging unidentified students verbally

harassed her when she was across the street from the high school.2 This

case is construed as a civil rights action under 42 U.S.C. §1983. Mendez also

filed a motion to proceed in forma pauperis under 28 U.S.C.

§1915(e)(2)(B)(ii), which Judge Saporito granted. On December 7, 2018, SSD

filed a motion to dismiss the complaint for lack of subject matter jurisdiction,

      1
       Judge Saporito correctly substituted the Stroudsburg School District
(“SSD”) as the proper defendant. The school district not the high school is the
entity subject to suit for purpose of §1983. See Kline ex rel. Arndt v.
Mansfield, 454 F.Supp.2d 258, 262 (E.D.Pa. 2006).
      2
       Mendez is a prolific filer of civil actions in this court. This case is the
seventh pro se lawsuit, seeking in forma pauperis status, she has filed with
this court within the last two years. See Civil Nos.17-924, 17-1141, 18-28, 18-
391, 18-2165, and 18-2063. (M.D. Pa.). Four of Mendez’s cases have already
been closed after they were found to be frivolous. The instant case will also
be closed as frivolous.
or, alternatively, for failure to state a claim pursuant to Federal Rule of Civil

Procedure 12(b)(6). (Doc. 9). Judge Saporito recommends that the motion

be granted and that the complaint be dismissed for failure to state a claim,

without affording Mendez the opportunity to file an amended complaint.

      On March 22, 2019, Mendez filed a 2-page letter which the court will

construe as her objections to the report. (Doc. 20). Mendez simply states that

the alleged harassment by unnamed students from the high school occurred

again on March 5, 2019, when she was at a McDonald’s restaurant in

Stroudsburg. She also states that she is increasing her original $500,000

demand for damages by $300,000 due to her additional harassment charge.

Mendez attached a copy of her receipt from McDonald’s to her letter as proof

she was there.



I.    STANDARD OF REVIEW

      When objections are timely filed to the report and recommendation of

a magistrate judge, the district court must review de novo those portions of

the report to which objections are made. 28 U.S.C. §636(b)(1); Brown v.

Astrue, 649 F.3d 193, 195 (3d Cir. 2011). Although the standard is de novo,

the extent of review is committed to the sound discretion of the district judge,

and the court may rely on the recommendations of the magistrate judge to the

extent it deems proper. Rieder v. Apfel, 115 F.Supp.2d 496, 499 (M.D.Pa.

2000) (citing United States v. Raddatz, 447 U.S. 667, 676 (1980)).


                                       2
      For those sections of the report and recommendation to which no

objection is made, the court should, as a matter of good practice, "satisfy itself

that there is no clear error on the face of the record in order to accept the

recommendation." Fed. R. Civ. P. 72(b), advisory committee notes; see also

Univac Dental Co. v. Dentsply Intern., Inc., 702 F.Supp. 2d 465, 469 (M.D.Pa.

2010) (citing Henderson v. Carlson, 812 F.2d 874, 878 (3d Cir. 1987)

(explaining that judges should give some review to every report and

recommendation)). Nevertheless, whether timely objections are made or not,

the district court may accept, not accept, or modify, in whole or in part, the

findings or recommendations made by the magistrate judge. 28 U.S.C.

§636(b)(1); Local Rule 72.31.”[A] Report and Recommendation does not have

force of law unless and until the district court enters an order accepting or [not

accepting] it.” Garceran v. Morris County Prosecutors Office, 2015 WL

858106, *1 (D.N.J. Feb. 27, 2015) (citing United Steelworkers of Am. v. N.J.

Zinc Co., Inc., 828 F.2d 1001, 1005 (3d Cir. 1987)).



II.   DISCUSSION3

      Even liberally construing Mendez’s complaint, as required, it does not

state a 14th Amendment substantive due process claim that SSD failed to

protect her from the students’ verbal harassment either when she was across

      3
      Since Judge Saporito states the correct standards regarding motions to
dismiss under Fed.R.Civ.P. 12(b)(6) and a civil rights action under §1983,
they shall not be repeated here.

                                        3
the street from the high school or at McDonald’s. Mendez’s 14th Amendment

claim is “foreclosed by th[e] [Third Circuit’s] decision in Morrow v. Balaski, 719

F.3d 160 (3d Cir. 2013), cert. denied, 571 U.S. 1110, 134 S.Ct. 824 (2013).”

Bridges ex rel. D.B. v. Scranton School Dist., 644 Fed.Appx. 172, 174 (3d Cir.

2016). In Morrow, [the Third Circuit] noted that ‘every other Circuit Court of

Appeals that has considered [the issue of bullying by students] in a

precedential opinion has rejected the argument that a special relationship

generally exists between public schools and their students.” Id. at 176

(citation omitted). As such, the special relationship exception to the general

rule that there is no duty for the state to protect citizens from the acts of

private individuals is not applicable to Mendez’s case. See id. at 176-77. Nor

do Mendez’s allegations state a claim under the state-created danger

exception, even if she is construed as alleging that the harassment by the

students was due to SSD’s inaction. See id. at 177-78 (citing Morrow, 719

F.3d at 178). Thus, SSD had no duty to protect Mendez from the alleged

harassment by the students.

      Moreover, “[s]ubstantive due process claims based upon ‘[n]on-physical

types of harassment, including verbal abuse,’ are subject to the ‘shocks the

conscience’ analysis”, and the students’ alleged conduct “does not rise to the

level of a constitutional violation.” Id. at 178 (internal and external citations

omitted).

      Finally, in order for Mendez to state a claim under §1983 against SSD


                                        4
it must be based on Monell v. Department of Social Servs., 436 U.S. 658,

691, 98 S.Ct. 2018 (1978). A municipality, including a school district, is a

“person” for purposes of §1983. See Bd. of the County Comm’rs of Bryan

County, Oklahoma v. Brown, 520 U.S. 397, 403, 117 S.Ct. 1382 (1997) (citing

Monell, supra)); McGreevy v. Stroup, 413 F.3d 359, 367-69 (3d Cir. 2005)

(school district is subject to liability in a §1983 action under Monell). As the

report finds, “[Mendez] has failed to allege any established municipal policy,

practice, or custom of [SSD] that caused a cognizable injury.”

      Mendez’s objections to Judge Saporito’s report lack any coherent

argument as to how her complaint states a cognizable §1983 claim sufficient

to overcome SSD’s motion to dismiss under Rule 12(b)(6).

      The court should grant leave to amend a complaint before dismissing

it as merely deficient. See, e.g., Fletcher-Harlee Corp. v. Pote Concrete

Contractors, Inc., 482 F.3d 247, 252 (3d Cir. 2007); Grayson v. Mayview State

Hosp., 293 F.3d 103, 108 (3d Cir. 2002); Shane v. Fauver, 213 F.3d 113,

116-17 (3d Cir. 2000). “Dismissal without leave to amend is justified only on

the grounds of bad faith, undue delay, prejudice, or futility.” Alston v. Parker,

363 F.3d 229, 236 (3d Cir. 2004). Here, the court agrees with Judge

Saporito’s determination that Mendez should not be granted leave to amend

her complaint. It would plainly be futile to give Mendez an opportunity to

amend her pleading.

      Finally, the court is advising Mendez that if she continues to file frivolous


                                        5
actions seeking in forma pauperis status, a show cause order may be issued

in order to conduct a show cause hearing to determine whether the court

should impose a pre-filing injunction preventing Mendez from filing any

pleadings, motions, or other papers with this court without approval of court,

based on her several prior frivolous filings which has cost this court

considerable time and wasted valuable judicial resources. See Walsh v. U.S.

House of Representatives, 2017 WL 2544834 (M.D.Pa. June 13, 2017) (“This

court, in its sound discretion, can impose restrictions upon a litigant’s right to

future litigation.” (citing Abulkhair v. Liberty Mut. Ins. Co., 405 Fed.Appx. 570

(3d Cir. 2011)).



III.       CONCLUSION

           For the above reasons, the report of Judge Saporito, (Doc. 19), is

ADOPTED IN ITS ENTIRETY. Mendez’s objections, (Doc. 20), are

OVERRULED. SSD’s motion to dismiss, (Doc. 9), Mendez’s complaint, (Doc.

2) is GRANTED, and the complaint DISMISSED WITH PREJUDICE. A

separate order shall issue.


                                         s/ Malachy E. Mannion
                                         MALACHY E. MANNION
                                         United States District Judge

Date: March 29, 2019
18-2260-01.wpd




                                        6
